 1
 2
 3
                                          JS-6
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    JAIME G. VELASQUEZ,                        Case No. CV 19-1400-FMO (KK)
11                              Petitioner,
12                        v.                     JUDGMENT
13    STATE OF CALIFORNIA, ET AL.,
14                              Respondent.
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
20
21   Dated: April 25, 2019                                     /s/
                                              HONORABLE FERNANDO M. OLGUIN
22                                            United States District Judge
23
24
25
26
27
28
